      Case 1:17-cv-03005-RMP     ECF No. 44    filed 07/09/19   PageID.425 Page 1 of 5




 1 Joseph H. Harrington
   United States Attorney
 2 Eastern District of Washington
   Rudy J. Verschoor
 3 Assistant United States Attorney
   Post Office Box 1494
 4 Spokane, WA 99210-1494
   Telephone: (509) 353-2767
 5
                          UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON
 7   JOSE VERA,
 8                               Plaintiff,         1:17-cv-03005-RMP
                       vs.
 9
     U.S. DEPARTMENT OF INTERIOR                   STATEMENT OF MATERIAL FACT
10   BUREAU OF INDIAN AFFAIRS, and                 IN SUPPORT OF MOTION FOR
     the UNITED STATES OF AMERICA,                 SUMMARY JUDGMENT
11
                                Defendants.
12
13          Defendant, United States of America, by and through its counsel of record,

14 Joseph H. Harrington, United States Attorney for the Eastern District of Washington,
15 and the undersigned Assistant United States Attorney, pursuant to Local Civil Rule
16 56(c)(1)(A), hereby submits its Statement of Material Facts Not in Dispute in support
17 of its Motion for Summary Judgment.
18                 BACKGROUND ON THE CLOSED AREA OF THE
                          YAKAMA RESERVATION
19
20     1. The Closed Area of the Yakama Indian Reservation, which makes up about 2/3
21 of the 1.3 million acre reservation, has been closed to the general public since 1972.
22 Brendale v. Confederated Tribes and Bands of the Yakama Indian Nation, 492 U.S.
23 408, 415 (1989).
24     2.     In 1990, the Yakama Nation passed a tribal resolution that confirmed its
25 prior closure of a large part of the Yakama Indian Reservation. First Declaration of
26 Kurt Fredenberg, Ex. 2 (Tribal Resolution T-166-90) (ECF No. 5-2).
27
28
     DEFENDANT’S STATEMENT OF MATERIAL FACT - 1
      Case 1:17-cv-03005-RMP      ECF No. 44     filed 07/09/19   PageID.426 Page 2 of 5



        3.    In that resolution, the Yakama Nation took over access to the Close Area
 1
     and took control of roads within the Closed Area by placing a moratorium on “the use
 2
     of BIA funds for construction, operation and maintenance of roads within the Closed
 3
     Area of the Yakama Indian Reservation.” Id., Ex. 2.
 4
        4.    In 1991, the Yakama Nation passed another resolution (T-113-91) whereby
 5
     the Yakama Nation accepted the BIA’s relinquishment of all BIA rights of way and
 6
     easements over roads and bridges in the Closed Area of the Yakama Indian
 7
     Reservation. First Fredenberg Decl., Ex. 3.
 8
        5.    Thus, the portion of the Signal Peak Road in the Closed Area of the Yakama
 9
10 Indian Reservation became the sole responsibility of the Yakama Nation.
11    6.    The Yakama Nation passed another resolution (T-190-96) which stated that

12 only non-federal, unrestricted Tribal funds were being expended on roads in the
13 Closed Area. First Fredenberg Decl., Ex. 4.
14      7.    That resolution allowed Federal funds available to the BIA to be spent on the

15 eastern portion of Signal Peak Road (approximately 12 miles) in the Open Area of the
16 Yakama Indian Reservation. Id., ¶ 20.
17      8.    But the area where the subject accident occurred is to the west of this

18 segment of Signal Peak Road, and thus, Federal funds were not being used on the
19 segment of road on which the subject accident occurred. First Fredenberg Decl. ¶¶
20 15-16; 18-19.
21    9.    That portion of Signal Peak Road where Plaintiff had his accident

22 (approximately milepost 20) on January 27, 2014 is within the Closed Area of the
23 Reservation. First Fredenberg Decl., ¶¶ 13; 15; Verschoor Decl., Ex. 1 (Littlebull
24 Report); Verschoor Decl., Ex. 2 (Kingman Report).
25                                  THE ACCIDENT

26      10.   Mr. Vera has been driving a logging truck for about 17 years. Verschoor

27 Decl., Ex. 4 (Depo. Tr. J. Vera, p. 9, ll. 4-5).
28
     DEFENDANT’S STATEMENT OF MATERIAL FACT - 2
      Case 1:17-cv-03005-RMP       ECF No. 44    filed 07/09/19   PageID.427 Page 3 of 5



        11.    Mr. Vera understood the risks of driving a logging truck in this area because
 1
     he had previously had an accident while driving a logging truck just five miles from
 2
     Signal Peak Road. Id. (Depo. Tr. J. Vera, p. 12, l. 16 to p. 13, l. 3).
 3
        12.    Mr. Vera, at the time of the accident on January 17, 2014, was working for
 4
     Mistletoe Logging. Id. (Depo. Tr. J. Vera, p. 7, ll. 11-20; p. 9, ll. 8-9); Verschoor
 5
     Decl., Ex. 1 (Littlebull Report).
 6
        13.    On January 27, 2014, the date of the accident, there was some snow on
 7
     Signal Peak Road at Surprise Creek and some areas without snow. Id., Ex. 1
 8
     (Littlebull Report); Ex. 2 (Kingman Report); Ex. 3 (Kingman photograph).
 9
10      14.    Mr. Vera confirmed, during his deposition, that his entry into the Closed

11 Area was through issuance of a permit. Id., (Depo. Tr. J. Vera, p. 17, ll. 7-25).
12    15. Surprise Creek is about five (5) miles into the Closed Area of the Yakama

13 Indian Reservation. Verschoor Decl., Ex. 5 (Timber Sale Inspection Report); Second
14 Fredenberg Decl., ¶ 18 (ECF No. 34-1).
15      16.    Mr. Vera had driven past Surprise Creek on the Signal Peak Road many

16 times. Id., Ex. 4 (Depo. Tr. J. Vera, p. 18, ll. 19-24); Id., Ex. 6 (Ans. To Inter. No.
17 13).
18      17.    Mr. Vera explained that some days, he hauls more than one load of logs out

19 of the timber sale. Id. (Depo. Tr. p. 16, ll. 6-19).
20     18. Mr. Vera claimed that warning signs on the road were on the ground or in

21 disrepair, but knew what they looked like. Id. (Depo. Tr. p. 18, l. 25 to p. 19, l. 16).
22    19. He also admitted that he does not pay much attention to the warning signs

23 because he knows he has to slow down at that curve because he had driven it many
24 times. Id. (Depo. Tr. J. Vera, p. 21, l. 21 to p. 22, l. 12).
25      20.    Mr. Vera also admitted that on January 27, 2014, he drove to the timber sale

26 on the Signal Peak Road from White Swan the morning of the accident. Id. (Depo. Tr.
27 P. 21, l. 21 to p. 22, l. 21).
28
     DEFENDANT’S STATEMENT OF MATERIAL FACT - 3
       Case 1:17-cv-03005-RMP        ECF No. 44   filed 07/09/19   PageID.428 Page 4 of 5



        21.      Mr. Vera was aware that as a vehicle approaches Surprise Creek from the
 1
     west, the road has a slight downhill section before the curve at Surprise Creek. Id.
 2
     (Depo. Tr. J. Vera, p. 28, ll. 1-22).
 3
        22.      Mr. Vera also admitted that right before the accident, he knew he was
 4
     approaching Surprise Creek. Id., Ex. 4 (Depo. Tr. J. Vera, p. 29, ll. 13-16).
 5
        23.      As Mr. Vera was approaching the curve at Surprise Creek, he attempted to
 6
     slow down but the truck did not slow down and he drove off the embankment.
 7
     Complaint, ¶ 2.1 (ECF No. 1); Verschoor Decl., Ex. 4 (Depo. Tr. J. Vera, p. 29, l. 17
 8
     to p. 30, l. 13).
 9
10
11            Dated: July 9, 2019.

12
13                                                  Joseph H. Harrington
                                                    United States Attorney
14
15                                                  s/Rudy J. Verschoor
                                                    RUDY J. VERSCHOOR
16                                                  Assistant United States Attorney
                                                    USAWAE.RVerschoorECF@usdoj.gov
17
18
19
20
21
22
23
24
25
26
27
28
     DEFENDANT’S STATEMENT OF MATERIAL FACT - 4
      Case 1:17-cv-03005-RMP      ECF No. 44    filed 07/09/19   PageID.429 Page 5 of 5



                                CERTIFICATE OF SERVICE
 1
 2         I hereby certify that on July 9, 2019, I caused to be delivered via the method
 3
     listed below the document to which this Certificate of Service is attached (plus any
 4
     exhibits and/or attachments) to the following:
 5
 6     NAME & ADDRESS                             Method of Delivery
 7
       Favian Valencia                            ☒CM/ECF System
 8     Sunlight Law, PLLC                         ☐Electronic Mail
 9     402 E. Yakima Avenue, Suite 730            ☐U.S. Mail
                                                  ☐Other: _______________________
       Yakima, WA 98902
10     sunlightlawpllc@gmail.com
11     favian@sunlightlaw.com
       fatima@sunlightlaw.com
12
13
14
15                                                s/Rudy J. Verschoor
                                                  RUDY J. VERSCHOOR
16                                                Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
27
28
     DEFENDANT’S STATEMENT OF MATERIAL FACT - 5
